      Case 4:19-cr-06063-SMJ   ECF No. 67   filed 12/27/19   PageID.199 Page 1 of 14




 1   Adam R. Pechtel / WSBA #43743
     Pechtel Law PLLC
 2   21 N Cascade St
     Kennewick, WA 99336
 3   Telephone: (509) 586-3091

 4   Attorney for Defendant

 5

 6                        United States District Court
                         Eastern District of Washington
 7                   Before the Hon. Salvador Mendoza, Jr.

 8   United States of America,
                                               No. 4:19-CR-06063-SMJ
 9                                Plaintiff,
                                               Reply to Response to Motion to
10   v.                                        Revoke Detention Order

11   Monica Pesina,                            EVIDENTIARY HEARING
                                               REQUESTED
12                             Defendant.
                                               January 9, 2020 at 10:00 AM
13                                             With oral argument

14
     A.     Summary of Defendant’s Motion
15
          On November 22, 2019, Magistrate Judge Dimke ordered
16
     Defendant Pesina’s detention pending trial on the grounds that she
17
     failed to rebut the presumption of detention. ECF No. 48.
18
     Defendant moved for a de novo determination of her detention
19
     status on December 9, 2019. ECF No. 58. Defendant Pesina seeks
20


     Motion to Revoke Detention
     Hearing - 1
      Case 4:19-cr-06063-SMJ   ECF No. 67   filed 12/27/19   PageID.200 Page 2 of 14




 1   release from detention pending trial on the standard and special

 2   conditions set forth in the most recent pretrial services report. ECF

 3   Nos. 46, 58.

 4   B.   Summary of Government’s Response

 5     The Government responded to the Defendant Pesina’s motion on

 6   December 20, 2019. ECF No. 64. The Government’s response

 7   proffered facts about the following incidents:

 8     a) the June 4, 2019 incident in Pasco, WA involving Defendants

 9        Carter and Pesina (the instant offense);

10     b) the September 27, 2019 incident in Spokane, WA and

11        Richland, WA involving Defendants Carter and Pesina (the two

12        residential search warrants incident);

13     c) the October 18, 2019 incident in Spokane, WA involving only

14        Defendant Carter; and

15     d) the November 7, 2019 in Dixie, WA involving Defendants

16        Carter and Pesina (the arrest incident).

17   Id. The Government argues that Pesina has not rebutted the

18   presumption of detention or, in the alternative, clear and

19   convincing evidence demonstrates there is no set of conditions that

20   reasonably assures the public’s safety and the preponderance of


     Motion to Revoke Detention
     Hearing - 2
      Case 4:19-cr-06063-SMJ   ECF No. 67   filed 12/27/19   PageID.201 Page 3 of 14




 1   the evidence demonstrates there are no conditions that reasonably

 2   assure her appearance as required. ECF No. 64 at 14, 17.

 3   C.   Defendant’s Reply

 4        1.  Defendant Pesina has rebutted the presumption of
          detention
 5
       Congress created the rebuttable presumption of detention in
 6
     serious drug cases to address two issues. First, drug traffickers
 7
     “pose a significant risk of pretrial recidivism” because they are
 8
     often engaged in a “business” of drug trafficking. S. Rep. No 225,
 9
     98th Cong. 1st Sess. 20 (1983). Second, drug traffickers often have
10
     both sufficient financial resources and “substantial ties outside the
11
     United States…to escape to other countries in relative ease...” Id.
12
       Here, the risk that Defendant Pesina will traffic drugs on pre-trial
13
     release subject to appropriate conditions is non-existent. She will
14
     find gainful employment as required by the conditions of release.
15
     She has been diligently searching for work while incarcerated. She
16
     is eligible for employment services through the Foundational
17
     Community Supports Program from Compass Career Solutions.
18
     Exhibit A. Any (alleged) customers will have found an alternative
19
     source of supply in the intervening two months since her arrest.
20


     Motion to Revoke Detention
     Hearing - 3
      Case 4:19-cr-06063-SMJ   ECF No. 67   filed 12/27/19   PageID.202 Page 4 of 14




 1   Thus, her alleged “business” will have substantially deteriorated

 2   and can be financially replaced with her employment. Her brother

 3   is willing to temporarily help her financially until she can find

 4   employment ECF No. 46 at 2.

 5     Furthermore, her housing situation in an Oxford house provides

 6   peer support as well as accountability. It is unlikely that she will

 7   be able to hide drug trafficking from her peers in that setting. She

 8   has an incredible amount to lose if she traffics drugs on pretrial

 9   release—not only the revocation of her release and detention, but

10   additional charges. Lastly, her substance abuse during the

11   relevant period clouded her judgment. Being drug free for past the

12   two months since her arrest has cleared her head and her ability

13   to make rational decisions based on outcomes (such as revocation

14   of pretrial release) is substantially better.

15     Second, Defendant Pesina has neither risk factor identified by

16   Congress as leading to an increased risk of flight. She has no

17   contacts in foreign countries. She is indigent and has no financial

18   resources. ECF No. 26.

19     For these reasons, Defendant Pesina has produced sufficient

20   evidence to rebut the presumption of detention.


     Motion to Revoke Detention
     Hearing - 4
      Case 4:19-cr-06063-SMJ   ECF No. 67   filed 12/27/19   PageID.203 Page 5 of 14




 1         2.   The Government has not disclosed discovery related
           to the September 2019 incident
 2
      Local Criminal Rule 16 required the Government to produce
 3
     discovery by November 22, 2019. ECF No. 34; LCrR 16(a). The
 4
     Government has produced no discovery related to the September
 5
     2019 search warrants in Spokane and Richland. Yet the
 6
     Government proffers facts about what was found during the
 7
     execution of those warrants. The Court should not rely on the
 8
     Government’s proffer of facts when the Government failed to
 9
     produce the discovery of such facts as required by Local Criminal
10
     Rule 16.
11
           3.   The Government’s proffer that Defendants Carter and
12         Pesina “laid low” after learning of the federal warrant for
           their arrest is not supported by reliable evidence.
13
      The Government proffers that
14
           Between October 22, 2019 and the date of their arrest
15         November 8, 2019, the Marshals and the law enforcement
           entities involved in the above investigation tried to locate
16         the Defendant. It was reported to law enforcement, that
           the Defendant and CARTER were aware warrants were
17         coming and left the area to law low.

     and
18
           When faced with the possibility of multiple drug related
19
           state arrest warrants, the Defendant left the area to
           include her children to “lay low.”
20


     Motion to Revoke Detention
     Hearing - 5
      Case 4:19-cr-06063-SMJ   ECF No. 67   filed 12/27/19   PageID.204 Page 6 of 14




 1   ECF No. 64 at 10.

 2     The Government does not proffer who reported this accusation

 3   to law enforcement, what their past reliability was, or how they

 4   obtained this information. The Court should not give this proffer

 5   any weight unless the Government offers reliable, credible evidence

 6   at the January 9th hearing to support its proffer.

 7         4.   The Government’s proffer that Defendant Pesina
           confessed to possessing the methamphetamine inside the
 8         house on November 7, 2019 is factually inaccurate.

 9     Defendant Pesina denies that she made any post-Miranda

10   statements on November 7, 2019. The Government has not

11   produced any discovery to Defendant Pesina that corroborates

12   their proffer. The Court should not give this proffer any weight.

13         5.  The Government’s proffer that the seized pills
           contain fentanyl is pure speculation.
14
       The Government appeals to pathos of the Court and argues for
15
     detention claiming
16
           The Defendant was also in possession of distribution
17         quantities of Fentanyl laced pills on multiple occasions,
           the most dangerous and deadly drug in our community.
18
     and
19

20


     Motion to Revoke Detention
     Hearing - 6
      Case 4:19-cr-06063-SMJ   ECF No. 67   filed 12/27/19   PageID.205 Page 7 of 14




 1         … Defendant was able to re-engage and obtain even more
           quantities of narcotics to include deadly Fentanyl laced
 2         pills.

 3   ECF No. 64 at 7. Yet the Government’s own proffer does not support

 4   this argument.

 5         The following items were found inside the shoe box [in the
           house in Dixie, WA on November 7, 2019]: …
 6         approximately 84 blue “M” “30” pills, suspected of
           containing fentanyl…
 7
     and
 8
           During the execution of the search warrant at the Thayer
           address [on September 27, 2019], law enforcement
 9
           located and seized approximately … 15 Fake Oxy pills
           believed to contain Fentanyl … and indicia belonging to
10
           the Defendant and CARTER.
11   ECF No. 64 at 7, 12 (emphasis added). The Government does not

12   proffer who suspected/believe these pills contained fentanyl or what

13   the factual basis for their belief was. The Court should not give any

14   weight to anonymous suspicions and beliefs.

15         6.   Ms. Samorano is a valuable asset in protecting the
           public upon Defendant Pesina’s release
16
       Defendant Pesina’s best friend is Lena Samorano. Ms. Samorano
17
     was and will always be a drug addict—however, she has been clean
18
     and sober for over three years. ECF No. 46 at 2. Ms. Samorano
19
     deeply desires to see her friend get clean and sober and is willing
20


     Motion to Revoke Detention
     Hearing - 7
      Case 4:19-cr-06063-SMJ   ECF No. 67   filed 12/27/19    PageID.206 Page 8 of 14




 1   to offer continued support to Defendant Pesina’s efforts to get clean

 2   and sober if Defendant Pesina is released. Id.

 3     The Government argues

 4        [H]aving a friend in the community who also has recent
          criminal history and is a prior drug user, does not provide
 5        sufficient stability to overcome the Defendant’s
          aforementioned history and characteristics.
 6
     ECF No. 64 at 20. Ms. Samorano was charged in the fall of 2015
 7
     with two offenses. She pled guilty in May 2016 and was
 8
     subsequently sentenced, once in 2016 and once in 2017. The Court
 9
     should note that it was being charged with those offenses that
10
     motivated Ms. Samorano to get clean and sober. Defendant Pesina
11
     finds herself in a similar situation here. Defendant Pesina was not
12
     charged in state court for the June 4, 2019 incident, the September
13
     2019 incident, or the November 2019 incident. (Defendant Pesina
14
     was arrested in relation to the September 2019 incident, but the
15
     Spokane County Prosecutor declined charges. See Spokane County
16
     Superior    Court,    No.    19-1-03683-32,             retrievable   through
17
     https://odysseyportal.courts.wa.gov/ODYPORTAL/Home/Dashb
18
     oard/29 (last accessed December 23, 2019)).
19

20


     Motion to Revoke Detention
     Hearing - 8
      Case 4:19-cr-06063-SMJ   ECF No. 67   filed 12/27/19   PageID.207 Page 9 of 14




 1     The scientific literature defines “peer support” as “[t]he process

 2   of giving and receiving nonprofessional, nonclinical assistance

 3   from individuals with similar conditions or circumstances to

 4   achieve long-term recovery from psychiatric, alcohol, and/or other

 5   drug-related problems.” Kathlene Tracy & Samantha Wallace,

 6   Benefits of peer support groups in the treatment of addiction, 2016:7

 7   SUBSTANCE ABUSE AND REHABILITATION 143, 144 (2016). Peer support

 8   has been shown to reduce drug and alcohol usage as well as

 9   improved engagement with substance abuse treatment. Id. at 147-

10   50. Here, Ms. Samorano’s peer support makes it much more likely

11   that Defendant Pesina will remain clean and sober if released.

12        7.   Defendant Pesina’s failure to appear for a
          misdemeanor arraignment during a one-month period is
13        not relevant

14     Defendant Pesina was charged with failure to transfer title within

15   45 days in Benton County District Court on about October 17,

16   2017. ECF No. 22. She was summoned to appear for an

17   arraignment on November 3, 2017 and December 1, 2017. Id.

18   However, these summons are typically mailed to the address on

19   record with the Department of Licensing, which does not guarantee

20   actual notice. Her failure to appear was not the result of a


     Motion to Revoke Detention
     Hearing - 9
     Case 4:19-cr-06063-SMJ   ECF No. 67   filed 12/27/19   PageID.208 Page 10 of 14




 1   conscious choice, but rather lack of notice. The Court should not

 2   give these failures to appear any weight.

 3        8.   The Government’s proffer that Defendant Pesina did
          not comply with instructions to leave the Dixie residence
 4        is misleading

 5     On November 7, 2019, officers called Defendant Pesina out of the

 6   residence in Dixie, WA. ECF NO. 64 at 11. She exited the residence

 7   approximately 45 seconds later. Forty-five seconds is not a willful

 8   delay of compliance, but rather a reasonable amount of time for a

 9   person to assess a dynamic situation.

10        9.  The Government’s proffer substantially overstates
          Defendant Pesina’s recidivism following law enforcement
11        contact and her involvement with firearms

12     The Government argues that Defendant Pesina

13        continued to engage in serious criminal behavior even
          after law enforcement intervention. On each occasion,
14        substantial quantities of narcotics and firearms were
          seized from the Defendant. Yet, after bonding out on those
15        state arrests, the Defendant was able to re-engage and
          obtain even more quantities of narcotics to include deadly
16        Fentanyl laced pills.

     ECF No. 64 at 18. The Government’s argument, if factually
17
     accurate, would be persuasive. But it is not factually accurate.
18
       First, in the June 2019 incident, Defendant Pesina was not
19
     arrested or charged. No firearms were seized from her.
20


     Motion to Revoke Detention
     Hearing - 10
     Case 4:19-cr-06063-SMJ   ECF No. 67   filed 12/27/19   PageID.209 Page 11 of 14




 1     Second, after the September 2019 incident, Defendant Pesina

 2   was arrested in Spokane County, but not charged. No firearms

 3   were seized in Spokane County. She was not arrested or charged

 4   in Benton County Superior Court. An unknown number of firearms

 5   were found in the Richland residence, but the Government gives

 6   no indication of whom they might belong to, Defendant Pesina or

 7   co-defendant Carter or a third-party. ECF No. 64 at 7. The

 8   Government has produced no discovery related to the September

 9   2019 incident.

10     Third, in the October 2019 incident, Defendant Pesina was not

11   present or involved.

12     Fourth, in the November 2019 incident, officers located a two

13   9mm pistols in a spare bedroom. ECF No. 64 at 11. They also found

14   materials in that bedroom indicating the firearms belonged to co-

15   defendant Carter. Id. In the living room where law enforcement

16   suspected Defendant Pesina was prior to exiting the residence, they

17   found no firearms. Id.

18     In essence, the Government argues that the September and

19   November incidents demonstrate that law enforcement contact is

20   insufficient to deter Defendant Pesina. However, federal pretrial


     Motion to Revoke Detention
     Hearing - 11
     Case 4:19-cr-06063-SMJ   ECF No. 67   filed 12/27/19   PageID.210 Page 12 of 14




 1   release in the instant case will be substantially more involved than

 2   her brief June 2019 contact with law enforcement or her

 3   September 2019 arrest followed by one week on conditions of

 4   release. She will be subject to stringent conditions of release

 5   including weekly contact with the pretrial services office, frequent

 6   urinalysis testing, substance abuse treatment (expected to be three

 7   sessions a week), full time employment and residing in a clean and

 8   sober living facility. Active and frequent supervision with additional

 9   checks by her substance abuse treatment providers, her fellow

10   residents in the Oxford house, and her friend Ms. Samorano all

11   reasonably assure the Court that Defendant Pesina does not pose

12   a danger to the public and will appear as required.

13   D.     Conclusion

14     For these reasons, Defendant Pesina respectfully asks the Court

15   to grant her pretrial release on the conditions suggested in the

16   pretrial services report.

17     ////

18     ///

19     //

20     /


     Motion to Revoke Detention
     Hearing - 12
     Case 4:19-cr-06063-SMJ   ECF No. 67   filed 12/27/19   PageID.211 Page 13 of 14




 1   Dated: December 27, 2019              Respectfully Submitted,

 2                                         s/Adam R. Pechtel
                                           Adam R. Pechtel/ WSBA #43743
 3                                         Attorney for Defendant
                                           Pechtel Law PLLC
 4                                         21 N Cascade St
                                           Kennewick, WA 99336
 5                                         Telephone: (509) 586-3091
                                           Email: adam@pechtellaw.com
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20


     Motion to Revoke Detention
     Hearing - 13
     Case 4:19-cr-06063-SMJ   ECF No. 67   filed 12/27/19   PageID.212 Page 14 of 14




 1                            SERVICE CERTIFICATE

 2   I certify that December 27, 2019, I electronically filed the foregoing

 3   with the District Court Clerk using the CM/ECF System, which will

 4   send notification of such filing to the following:

 5

 6   Stephanie Van Marter, Attorney for Plaintiff

 7
                                           s/Adam R. Pechtel
 8                                         Adam R. Pechtel/ WSBA #43743
                                           Attorney for Defendant
 9                                         Pechtel Law PLLC
                                           21 N Cascade St
10                                         Kennewick, WA 99336
                                           Telephone: (509) 586-3091
11                                         Email: adam@pechtellaw.com

12

13

14

15

16

17

18

19

20


     Motion to Revoke Detention
     Hearing - 1
